 1 MCGREGOR W. SCOTT
   United States Attorney
 2 DAVID W. SPENCER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-0122-JAM
12                               Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           FINDINGS AND ORDER
14   ENRIQUE GOMEZ-PEREZ,                               DATE: November 20, 2018
     a/k/a Enrique Gomez-Torres,                        TIME: 9:15 a.m.
15                                                      COURT: Hon. John A. Mendez
                                 Defendant.
16

17

18                                              STIPULATION
19          Plaintiff United States of America, by and through its counsel of record, and defendant, by and
20 through defendant’s counsel of record, hereby stipulate as follows:

21          1.     By previous order, this matter was set for status on November 20, 2018.
22          2.     By this stipulation, defendant now moves to continue the status conference until January
23 8, 2019 at 9:15 a.m., and to exclude time between November 20, 2018, and January 8, 2019, under Local

24 Code T4.

25          3.     The parties agree and stipulate, and request that the Court find the following:
26                 a)      The government has represented that the discovery associated with this case
27          includes approximately 175 pages of investigative reports, photographs, and other documents, as
28          well as videos and an audio recording of an interview conducted in Spanish. All of this

      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
 1         discovery has been either produced directly to counsel and/or made available for inspection and

 2         copying.

 3                b)      The government anticipates producing additional discovery consisting of

 4         immigration-related documents in the coming days.

 5                c)      Counsel for defendant desires additional time to review the discovery that has

 6         been and soon will be produced with his client; to conduct legal research and factual

 7         investigation related to the charged offenses; to assess the viability of a potential pre-trial

 8         motion; and to otherwise prepare for trial.

 9                d)      Counsel for defendant believes that failure to grant the above-requested

10         continuance would deny him the reasonable time necessary for effective preparation, taking into

11         account the exercise of due diligence.

12                e)      The government does not object to the continuance.

13                f)      Based on the above-stated findings, the ends of justice served by continuing the

14         case as requested outweigh the interest of the public and the defendant in a trial within the

15         original date prescribed by the Speedy Trial Act.

16                g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

17         et seq., within which trial must commence, the time period of November 20, 2018 to January 8,

18         2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

19         T4] because it results from a continuance granted by the Court at defendant’s request on the basis

20         of the Court’s finding that the ends of justice served by taking such action outweigh the best

21         interest of the public and the defendant in a speedy trial.

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /

27 / / /

28 / / /

      STIPULATION REGARDING EXCLUDABLE TIME               2
      PERIODS UNDER SPEEDY TRIAL ACT
 1 ///

 2          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 3 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 4 must commence.

 5          IT IS SO STIPULATED.

 6

 7
     Dated: November 14, 2018                                MCGREGOR W. SCOTT
 8                                                           United States Attorney
 9
                                                             /s/ DAVID W. SPENCER
10                                                           DAVID W. SPENCER
                                                             Assistant United States Attorney
11

12
     Dated: November 14, 2018                                /s/ TIMOTHY ZINDEL
13                                                           TIMOTHY ZINDEL
14                                                           Counsel for Defendant
                                                             ENRIQUE GOMEZ-PEREZ
15

16

17

18                                         FINDINGS AND ORDER

19          IT IS SO FOUND AND ORDERED this 15th day of November, 2018.

20
                                                           /s/ John A. Mendez
21                                                    THE HONORABLE JOHN A. MENDEZ
                                                      UNITED STATES DISTRICT COURT JUDGE
22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
      PERIODS UNDER SPEEDY TRIAL ACT
